Citation Nr: 1509049	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-44 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for left shoulder arthritis.

4.  Entitlement to an increased rating for residuals of left saphenectomy, claimed as left ankle swelling, rated as 40 percent disabling since January 1, 2007.

5.  Entitlement to an increased rating for arthritis of the right hip rated as 10 percent disabling since January 1, 2007.

6.  Entitlement to an increased rating for arthritis of the left hip rated as 10 percent disabling since January 1, 2007.

7.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine rated as 10 percent disabling since May 15, 2009.

8.  Entitlement to an increased rating for degenerative arthritis, status-post non displaced distal radius fracture of the left wrist, rated as 10 percent disabling since January 1, 2007.

9.  Entitlement to a higher initial evaluation for calcaneal spur with plantar fasciitis and degenerative changes of the right foot, rated as noncompensably disabling since January 1, 2007, and as 10 percent disabling since January 19, 2010.

10.  Entitlement to an increased rating for calcaneal spur with plantar fasciitis and degenerative changes of the left foot, rated as 10 percent disabling since May 15, 2009.

11.  Entitlement to an increased rating for lateral epicondylitis of the right elbow, rated as 10 percent disabling from December 6, 2010.

12.  Entitlement to an increased rating for lateral epicondylitis of the left elbow, rated as 10 percent disabling since December 6, 2010.

13.  Entitlement to an increased rating for right knee degenerative arthritis, rated as noncompensably disabling since January 1, 2007.

14.  Entitlement to an increased rating for left knee degenerative arthritis, rated as noncompensably disabling since January 1, 2007.  


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for residuals of a deviated septum has been raised by the record in a December 2014 document from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for right and left shoulder disabilities, and for entitlement to increased ratings for right and left hip disabilities, arthritis of the lumbosacral spine, a left wrist disability, a higher initial rating for right foot disability and an increased rating for left foot disability, and increased ratings for right and left elbow disabilities, and right and left knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Sleep apnea began during service.

2.  The Veteran specifically requested a 40 percent rating for left ankle swelling, effective January 1, 2007, which was granted by a February 2013 rating decision, and there is no remaining controversy or justiciable claim as regards the matter.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  There remains no allegation of error of fact or law to be addressed by the Board regarding entitlement to an increased 40 percent rating for left ankle swelling effective January 1, 2007, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For the issue of entitlement to service connection for sleep apnea, the duties to notify and assist have been satisfied.  In any case, the issue of entitlement to service connection for sleep apnea is granted such that there is no prejudice to the Veteran in deciding the issue.  

As the law, and not the facts, is dispositive of the claim for an increased rating for the left ankle swelling, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Sleep Apnea

The Veteran claims that his current diagnosis of sleep apnea was incurred during his period of active service.  To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran's service treatment records contain no evidence of complaints or treatment for sleep apnea or any sleep disorder.  The Veteran separated from service in December 2006.  Throughout the appeal and in multiple statements and examinations, the Veteran consistently reported experiencing snoring and sleepiness during service and thereafter.  

In December 2009, Dr. Hutsebaut conducted a sleep study showing that the Veteran experienced dyssomnia caused by moderate sleep apnea syndrome that is not affected by his sleep position, and discontinuous snoring.  

A January 2010 examination report, conducted for the VA through the embassy, indicated that the Veteran experienced moderate sleep apnea not related to position, and continuous positive airway pressure (CPAP) therapy should be considered.

A March 2011 examination report, also requested by the VA through the embassy, indicated that he Veteran reported he had snored for approximately 15 years, although he did not seek treatment for it during service.  The examiner reviewed the December 2009 sleep study, and ultimately opined that because the Veteran had snored for a long time, it was likely he experienced sleep apnea during service.  

Lay statements were submitted describing the Veteran's tiredness, loud snoring and gasping for air in his sleep, as such incidents were witnessed by other soldiers and the Veteran's wife.  The Board notes that the lay witnesses are competent to relate observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported that he did not know until he was examined that there was such a disorder as sleep apnea.  The Board finds that the statements regarding the Veteran's sleep difficulties, as provided by the Veteran, his wife and friends are consistent, and detailed, such that they are considered credible and competent.

Medical evidence dated after the Veteran was discharged from service shows that the he was diagnosed with sleep apnea, and multiple examiner linked that diagnosis to the Veteran's periods of active service.  The Board finds that the evidence supports a finding that the Veteran's sleep apnea was incurred in service.  Accordingly, the claim is granted.



Left ankle swelling

An October 2010 rating decision granted a 20 percent rating for residuals of left saphenectomy, claimed as left ankle swelling, effective January 1, 2007.  In his Notice of Disagreement, and again in his Substantive Appeal, the Veteran specifically requested that he be awarded a 40 percent rating for his left ankle swelling.  A February 2013 rating decision increased the evaluation for left ankle swelling to 40 percent, effective January 1, 2007.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Court did not hold, however, that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  Id. at 39 (citing Hamilton v Brown, 4 Vet. App. 528, 544 (1993).

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  The Veteran has maintained that a 40 percent evaluation would fully satisfy his appeal.  The February 2013 rating decision awarded a 40 percent rating.  While a Veteran is presumed to be seeking the maximum possible benefit, he is free to limit the scope of his appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, there is clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) .  Hence, the Veteran has limited his appeal to seeking a 40 percent disability rating. 

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the Veteran's appeal has been allowed to his full satisfaction, there is no outstanding error of fact or law alleged for the Board to address.  It follows that the appeal must be dismissed.  See Mokal.


ORDER

Entitlement to service connection for sleep apnea is granted.

The appeal for an increased rating for residuals of left saphenectomy, left ankle swelling is dismissed.  


REMAND

The Veteran expressed disagreement with the RO's decisions pertaining to denial of entitlement to service connection for right and left shoulder disabilities, an increased rating for arthritis of the lumbosacral spine, an increased rating for the left wrist disability, an increased rating for left foot calcaneal spur, the rating assigned for the right foot calcaneal spur and degenerative changes, increased ratings for the right and left elbows, and increased ratings for right and left knees.  The Veteran has not yet been issued a statement of the case with respect to these issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran claims that he is entitled to increased ratings for his arthritis of the right and left hips, each rated as 10 percent disabling since January 1, 2007.  The Veteran had a VA examination of his hips in November 2006.  A March 2011 examination conducted for the VA included ranges of motion for the hips in a general orthopedic evaluation.  As recently as September 2014 an examiner obtained through the embassy noted that the Veteran had been seen for his hips, and his pain was worsening, and he experienced pain even with short walks or while standing.  Orthopedic range of motion values were not provided.  Thus the examination was inadequate.  The Veteran should be scheduled for an examination to assess the level of disability from the Veteran's right and left hips.  As necessary, such examination report should be translated.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for right and left shoulder disabilities, and entitlement to increased ratings for arthritis of the lumbar spine, a left wrist disability, entitlement to higher initial ratings for a right foot disability, and entitlement to increased ratings for left foot calcaneal spur, right and left elbow disabilities, and right and left knee degenerative arthritis, and inform the Veteran of his appeal rights.  IF the Veteran appeals, the issues should be returned to the Board.

2.  Provide the Veteran with a VA hip examination for his right and left hip arthritis with an appropriate medical professional.  Seek assistance from the American Consulate or Embassy in scheduling the examination if the Veteran remains overseas.  Also, inform the Veteran that he may schedule his own private examination or attend a VA examination in the United States.  The claims folder, to include VBMS and Virtual VA electronic records should be made available to and reviewed by the examiner, and all necessary tests should be conducted.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings must be reported in detail.  In accordance with the VA rating criteria for rating the hip, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right and left hip disabilities. 
a.  As to lost motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner must conduct complete range of motion studies of the left and right hips with specific notation of flexion, extension, lateral flexion, and rotation. 

b.  As to lost motion, the examiner must also offer an opinion as to the degree on which this pain first appears on flexion, extension, lateral flexion, and/or rotation. 

c.  As to lost motion, the examiner must also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, lateral flexion, and/or rotation, or otherwise impair functioning of the joint.

A complete explanation based on the specific facts of this case as well as any relevant medical principles is required. 

3.  Following readjudication of the claim, if any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


